17 B.R. 507 (1981)
In the Matter of Larry CALVERT and Janet Calvert, Debtors.
Bankruptcy No. 81-02069-SJ-13.
United States Bankruptcy Court, W.D. Missouri, St. Joseph Division.
December 29, 1981.
James H. Thompson, Jr., Kansas City, Mo., for debtors.
ORDER DENYING CONFIRMATION OF PLAN OF ARRANGEMENT UNDER CHAPTER 13 OF THE BANKRUPTCY CODE
DENNIS J. STEWART, Bankruptcy Judge.
The matter of confirmation of the debtor's plan of arrangement under chapter 13 of the Bankruptcy Code came on for hearing in St. Joseph, Missouri, on November 20, 1981. At that time, the debtor appeared personally and by counsel, James H. Thompson, Jr., Esquire. The objecting creditor, Morris Plan, appeared by Denise Bartles, its counsel.
Counsel for the debtor then announced that the matter of the objection to the plan of arrangement had been fully settled by amendment of the plan to provide for full payment of the objecting creditor's claim before payment to any other creditor. Upon effectation of this amendment, presumably, the objection of the creditor would be voluntarily withdrawn.
This proposed amendment amounts to a classification of creditors under the plan whereby the objecting creditor would enjoy priority classification above all other creditors. At the same time, although an explicit opportunity for a hearing has been granted, no justification for such a classification has been stated or shown. And no justification readily appears from the files and records in this case. It must therefore be concluded that the plan as amended is violative of so much of § 1322(b)(1) of the Code which prohibits unfair discrimination against any class of claims.
Accordingly, it is hereby
ORDERED that confirmation of the plan of arrangement, as orally amended on November *508 20, 1981, be, and it is hereby, denied.